Citation Nr: 1504994	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-33 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for arthritis, all joints.

2.  Entitlement to service connection for lupus.

3.  Entitlement to service connection for a lung disorder.

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2013, the Veteran's representative submitted a letter to the RO stating that the Veteran was not able to attend the videoconference hearing scheduled that month and requested that a new hearing be scheduled.  Review of the file shows that such a hearing has not yet been rescheduled.  The failure to afford the Veteran a hearing would amount to a denial of due process. 38 C.F.R. § 20.904(a)(3).  Therefore, a remand is necessary to schedule the Veteran for such a hearing.

Accordingly, these matters are hereby REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a hearing via videoconference in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




